Case 1:19-cv-10023-KPF Document 205 Filed 07/29/20 Page 1 of 2
             Case 1:19-cv-10023-KPF Document 205 Filed 07/29/20 Page 2 of 2

     The Honorable Katherine Polk Failla
     Page 2

     Venezuela-related General License No. 5D (July 15, 2020), available at https://
     www.treasury.gov/ resource-center/sanctions/Programs/Documents/venezuela_gl5d.pdf.

            We thank the Court for its consideration of this matter.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney for the
                                                    Southern District of New York

                                               By: s/ Anthony J. Sun
                                                   DAVID S. JONES
                                                   SAMUEL DOLINGER
                                                   ANTHONY J. SUN
                                                   Assistant United States Attorneys
                                                   86 Chambers Street, 3rd Floor
                                                   New York, New York 10007
                                                   T: (212) 637-2739 / 2677 / 2810
                                                   F: (212) 637-2786

     cc:    All counsel of record (by ECF)
The Court is in receipt of the Government's letter, in which it has informed
the Court that it will be unable to file a Statement of Interest in this
action by August 5, 2020. The Court knows that there have been several
delays already in this action and that the parties are eager for a
resolution. However, the Court does not believe that it would be fruitful to
hold oral argument without knowing the Government's views, if any, on the
application of the Act of State doctrine. Accordingly, the Court ORDERS that
oral argument in this action be ADJOURNED to September 22, 2020, at 10:00
a.m. The Court further requests that the Government file its Statement of
Interest, or inform the Court that it will not be filing any Statement, by
September 16, 2020.
Dated:    July 29, 2020               SO ORDERED.
           New York, New York



                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE
